DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12-13 and 22 are rejected under 35 U.S.C. §103(a) as being unpatentable over Steelberg et al. (U.S. Patent Application Publication No. US 2020/0388030 A1) (hereafter referred to as “Steelberg”) in view of Wang et al. (U.S. Patent Application Publication No. US 2019/0205694 A1) (hereafter referred to as “Wang”).
	With regard to claim 9, Steelberg describes processing, using a face detection algorithm, the plurality of images to identify an anchor image comprising a complete view of a face of the person and generating a bounding box for the face of the person (see Figure 2 and refer for example to paragraph [0023]); processing, using an optical region tracking algorithm, the plurality of images to identify a trajectory of the bounding box across the plurality of images (see Figure 4 and refer for example to paragraph [0019]); and applying a blurring kernel over the bounding box across each of the plurality of images (see Figure 6 and refer for example to paragraph [0022]), wherein the trajectory comprises a backward-in-time trajectory that tracks the bounding box from the anchor image to a first image of the plurality of images (refer for example to paragraph [0016]) and a forward-in-time trajectory that tracks the bounding box from the anchor image to a last image of the plurality of images (refer for example to paragraph [0016]), wherein the optical region tracking algorithm refrains from using the face detection algorithm (see Figure 6 and refer for example to paragraph [0022]), wherein the trajectory tracks the bounding box based on a pixel-wise, frame-to-frame similarity of a region associated with the bounding box (refer for example to paragraph [0019]), and wherein at least the first image or the last image comprises a partial view of the face of the person and a partial bounding box (as clearly illustrated in Figures 6 and 7).
Although Steelberg does not expressly describe receiving a plurality of images that captures a person traversing an interior of a room, such a technique is well known and widely utilized in the prior art.
Wang discloses a multi-resolution feature description for object recognition system which describes tracking objects in video frames by using face recognition and also describes blurring the faces in order to address privacy issues (see Figures 1, 2 and 4, and refer for example to paragraph [0089]) which provides for receiving a plurality of images that captures a person traversing an interior of a room (as clearly illustrated in Figures 4A-B).
Given the teachings of the two references and the same environment of operation, namely that of systems for tracking objects in video frames by using face recognition and also describes for blurring the faces in order to address privacy issues, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Steelberg system in the manner described by Wang according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Wang (refer for example to paragraph [0002]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
As to claim 10, Wang describes wherein the blurring kernel is a Gaussian blurring kernel (refer for example to paragraph [0154]).
With regard to claim 12, Steelberg describes wherein the face detection algorithm uses a neural network (see Figure 13, element 1310 and refer for example to paragraph [0061]).
As to claim 13, Steelberg describes wherein the first image is a first-in- frame image comprising the partial view of the face of the person, and wherein the last image is a last-in-frame image comprising the partial view of the face of the person as clearly illustrated in Figures 6 and 7).
In regard to claim 22, Wang describes wherein a kernel size of the blurring kernel is equal to 0.5xW, and wherein W is a width of the bounding box (refer for example to paragraph [0154]).


Claim 11 is rejected under 35 U.S.C. §103(a) as being unpatentable over Steelberg et al. (U.S. Patent Application Publication No. US 2020/0388030 A1) (hereafter referred to as “Steelberg”) in view of Wang et al. (U.S. Patent Application Publication No. US 2019/0205694 A1) (hereafter referred to as “Wang”) and further in view of Boult (U.S. Patent Application Publication No. US 2019/0378283 A1) (hereafter referred to as “Boult”).
The arguments advanced in section 7 above, as to the applicability of Steelberg and Wang, are incorporated herein.
Although neither Steelberg nor Wang expressly describe the use of an optical region tracking algorithm comprises a channel and spatial reliability tracking (CSRT) algorithm, such a technique is well known and widely utilized in the prior art.
Boult discloses a system and method for transforming video data into directional object count which describes tracking an object through a plurality of frames and blurring certain aspects of each image (see Figures 1 and 2, and refer for example to paragraph [0002]).
Given the teachings of the two references and the same environment of operation, namely that of tracking an object through a plurality of frames and blurring sections in the image, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Steelberg and Wang in the manner described by Boult according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by  (refer for example to paragraph [0010]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.


Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi, Safreed, Chaudhry, Heitz III (‘460) and (‘463), Chafourifar, Buibas, Peleg, Glaser, Mao, Chakraborty and Hoch all disclose systems similar to applicant’s claimed invention. Morris, Liu and Yoon all disclose systems using a CRST algorithm. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 9, 2022